 In the Matter Of HARNISCHFEGER CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT No. 10Case No. 13-R-3154.-DecidedMarch 4, 1946Mr. T. W. Korb,of Milwaukee, Wis., for the Company.Mr. E. J. Reid,of Chicago, Ill., andMr. George Gratz,ofMil-waukee, Wis., for the I. A. M.Mr. John D. Giacomo,of Milwaukee, Wis., for the C. I. O.Messrs. Padway efi Goldberg, by Mr. A. G. Goldberg,andMessrs. R.J.Kendall, Harvey E. Anderson,andLouis Majtan,of Milwaukee,Wis., for the Carpenters.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,District No. 10, herein called I. A. M., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Ilarnischfeger Corporation, Port Washington, Wisconsin,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertT. Drake, Trial Examiner. The hearing was held at Port Washing-ton and Milwaukee, Wisconsin, on September 28, and October 9,1945.The Company, the I. A. M., the United Steelworkers of Amer-ica, C. I. 0., herein called the C. I. 0., and the Carpenters DistrictCouncil of Milwaukee County and Vicinity, United Brotherhood ofCarpenters and Joiners of America, A. F. L., herein called the Car-penters, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:66 N. L.R. B., No. 26.252 HARNISCHFEGER CORPORATION2. 3FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHarnischfeger Corporation, aWisconsin corporation, with itsprincipal offices and place of business at Milwaukee, Wisconsin, op-erates various plants in Wisconsin and New Jersey. It principallyis engaged in the manufacture and sale of electric motors, electricoverhead cranes, hoists, are welders, welding positioners, powershovels, trench machines, truck cranes, and welding electrodes.Thisproceeding is concerned with the Company's Port Washington, Wis-consin, plant, where the Company's Diesel engine division producesDiesel motors and engines used in conjunction with and incorporatedinto other products manufactured by the Company, and its housesdivisionmanufactures pre-fabricated houses and parts of houses.During the year 1944, the Company purchased raw materials foruse at its Wisconsin plants in excess of $10,000,000 in value, of whichapproximately 75 percent was secured from sources outside the StateofWisconsin.During the same period, the Company's gross salesof products manufactured at the Wisconsin plants were in excess of$30,000,000 in value, of which approximately 90 percent was shippedto points outside the State of Wisconsin.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.'II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District No. 10, is a labororganization admitting to membership employees of the Company.CarpentersDistrictCouncil of Milwaukee County & Vicinity,United Brotherhood of Carpenters and Joiners of America, is a labororganization, affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.United Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 6, 1945, the I. A. M. addressed a letter to the Companyrequesting therein recognition as the exclusive bargaining represen-tative of the employees at the Company's Port Washington plant.1For the reasons stated in Section IV,infra,we shall not direct an election for thepre-fabrication employees in the houses division,concerning which ajurisdictional issuewas raised by the Company at the time of the hearing. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company respondedbyletter dated June 12, 1945, in which itrefused to accord the I. A. M. recognition.A statement of a Board agent, introduced into evidence at thehearing, indicates that the I. A. M. represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe I. A. M. seeks to represent the employees of the Company'shouses division and Diesel engine division in a single unit, excludingoffice, clerical, and supervisory employees.The C. I. 0. desires torepresent only the employees of the Diesel engine division, whereasthe Carpenters seeks a unit confined to pre-fabrication employees inthe houses division.The Company contends that a single unit com-prising the employees of both divisions is inappropriate, but doesnot oppose the-holding of an election for employees in the Dieselengine division.The Diesel engine division conducts its operations on the first floorof the Port Washington plant.Under separate supervision, it manu-factures products substantially different from those produced by thehouses division. It maintains independent records, employs separateclerical personnel, and enjoys the use of separate lockers and otherfacilities for its employees.Its production personnel possesses dif-ferent skills from those of the houses division, and no interchangetakes place between the two groups.Under these circumstances, weare of the opinion, in the absence of any history of collective bar-gaining to the contrary, that the employees of the Diesel engine divi-sionmay constitutea separateappropriate unit apart from thoseof the houses division.As indicated above, the houses division is engaged in the manu-facture of pre-fabricated houses and parts of houses.Since its in-ception in the fall of 1943, its personnel requirements have been negli-gible, because of the experimental nature of its operations.However,the houses division now is prepared to engage in full production.2 The Field Examiner reported that the I.A. M. submitted 21 authorization cards whichbore dates in May and June 1945,in an alleged appropriate unit consisting of 29 em-ployees.Of the cards submitted,13 represented the names of employees in the unitalleged by the C. I. O. to be appropriate.The cards were not checked against a companypay roll.The Trial Examiner reported that at the hearing the C I. O. submitted 20authorization cards, bearing the names of 19 persons on a company list of 25 employeesin the unit alleged by the C. I. 0 to be appropriate,and that the cards bore dates inJuly and September 1945; and that the Carpenters submitted an application for a charterfiledwith its parent organization, bearing the names of 13 persons on a company listof 14 employees in the unit alleged to be appropriate by the Carpenters. HARNISCHFEGERCORPORATION255The Company, therefore, anticipates a substantial increase in itspre-fabrication personnel which will then require enlarged facilities.The pre-fabrication employees obviously function as a homogeneousgroup under separate supervision, and ordinarily we would find thatsuch employees might properly function as a separate unit.How-ever, under the circumstances here disclosed, we are of the opinionthat an election at this time when less than 50 percent of the con-templated group is employed would have little likelihood of reflect-ing a representative choice.3Accordingly, we shall not conduct anyelection at this time among these employees.Our finding in thisrespect, however is made without prejudice to the entertainment of anew petition covering these employees at such time as a representa-tive group will have been employed.4Apprentices.The I. A. M. would include, and the C. I. O. and theCompany would exclude, the two indentured apprentices in the Dieselengine division.These employees are minors employed by the Com-pany under contracts of indenture between the Company and theparents or guardians of the minors, subject to the approval of theIndustrial Commission of Wisconsin. Such employees are ordinarilyincluded in a production and maintenance unit; we shall include theindentured apprentices.5We find that all production and maintenance employees in theDiesel engine division of the Company's Port Washington, Wiscon-sin, plant, including indentured apprentices, but excluding office andclerical employees, technical employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in the.Direction.S The Company plans to engage at least 100 employeesin thehouses divisionwithin theimmediatefuture.4 SeeMatter of Packard Motor Car Company,54 N. L.R. B. 1029;Matter of Lukas-Harold Corporation,44 N. L.It.B. 730.6SeeMatter of Allis-Chalmers Manufacturing Company,54N. L. It. B. 1587. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with HarnischfegerCorporation, PortWashington,Wisconsin, an election by secretballot shall be conducted as early as possible, but not later than (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International Association of Machinists, DistrictNo. 10, or by United Steelworkers of America, C. I. 0., for the pur-poses of collective bargaining, or by neither.-4 Inasmuch as the carpenters does not desire to represent the employees of the Dieselengine division,we shall not accord it a place on the ballot